DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	With respect to claims 1-20, the prior art does not teach or suggest a first dichroic mirror configured to reflect the light in the first wavelength range incident thereon at a first incident angle and transmit the light in the second wavelength range incident thereon at a second incident angle, which is different from the first incident angle; and a second dichroic mirror configured to reflect the light in the second wavelength range that has passed through the first dichroic mirror, wherein after having been reflected by the second dichroic mirror, the light in the second wavelength range is incident on the first dichroic mirror at the first incident angle to then be reflected by the first dichroic mirror; along with the other limiting elements of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsubara et al. (2017/0097560)
Okuda et al. (2016/0223895)
Kitano et al. (2012/0327374)
Kitano (2012/0299801)
Sugiyama et al. (2012/0300178)
Sugiyama et al. (2012/0268503)
Kitano et al. (2012/0268917)
Kitano (2012/0242912)
Tanaka et al. (2012/0140183)
Kitano et al. (2012/0127435)
Kitano et al. (2011/0292349)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        5/21/2022